DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 8/23/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,196,180 B2 to Keeler et al (hereafter referenced as Keeler) in view of Pub.No.: US 2006/0114872 A1 to Hamada.
Regarding claim  1, Keeler discloses “a wireless local area network (WLAN) access method” (wireless local area network [Fig.1]), “comprising: sending a request for querying an available wireless access point to a server”(request is sent from wireless AP 120 to NMD 126 and then to server [Figure 7]) , “to query information about the available wireless access point”(network server provider sends information to AP [Fig.8/item 310]) ; “receiving wireless access point information returned by the server”(access point receives information from server to communicate with PCD [Fig.4/item 232]) : “determining a specific wireless access point from the received wireless access point information”(each access point 120 may comprise information used to identify or select a network provider for a particular user[Col.5/lines 63-65]): “and acquiring authentication information of the specific wireless access point from the server” (network provider sever sends authentication information [Fig.8/item 310] via AP).
 Keeler does not explicitly disclose “wherein the authentication information is used to connect a terminal to the specific wireless access point corresponding to the authentication information.”
However, Hamada in an analogous art discloses “wherein the authentication information is used to connect a terminal to the specific wireless access point corresponding to the authentication information”(determine that the login terminal has succeeded authentication Hamada[Fig.15/lines 1502] via a specific wireless access point Hamada[par.0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Keeler’s authorization and authentication method via a wireless access point with Hamada’s terminal utilizing an authentication process is an access point for authentication of a user. One of ordinary skill in the art would have been motivated to combine because Keeler teaches an authentication method utilizing a wireless access point and Hamada discloses a terminal requiring an access point authentication process, Keeler and Hamada provide additional security by way of a wireless access point connection and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the request for querying the available wireless access point carries at least one of the following parameters: an area identifier, a charge rate identifier, a traffic identifier, and a duration identifier” (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein determining the specific wireless access point from the received wireless access point information includes determining the specific wireless access point from the received wireless access point information according to a preset rule”(wireless access point comprising filtering capabilities Hamada[par.0015] also see Hamada[Fig.2]) , wherein the preset rule is one or more of the following: a signal strength, a charge rate, and available traffic.”(network device traffic management Hamada[Fig.2]).
Regarding claim 4 in view of claim 1, the references combined disclose “wherein, before determining the specific wireless access point from the received wireless access point information, the method further comprises: sending a connection permission application request to the server” (determine access information for accessing determined network provider and privileged access rights Keeler[Fig.4/item 218]) , “wherein the connection permission application request is used to request the server to determine whether the terminal has a connection permission”(determine login terminal has succeeded remote authentication using server Hamada[Fig.15/item s1502]) ; “and receiving a permission allocation result sent by the server, in a case of having the commotion permission” (determine that the login terminal has been permitted Hamada[Fig.15/item s1505]), “wherein determining the specific wireless access point from the received wireless access point information includes determining the specific wireless access point from the received wireless access point information according to the received permission allocation result” (determine if access restriction is to be performed on terminal by AP Hamada[Fig15/item s1506]).
Regarding claim 5 in view of claim 4, the references combined disclose “wherein a parameter carried in the connection permission application request comprises at least one off a terminal identifier; a user identifier: a terminal identifier, a permission (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42)
Regarding claim 6  in view of claim 5, the references combined disclose “wherein, after the terminal (wireless client terminal Hamada [Fig.1/item101]) is connected to the specific wireless access point (wireless access point Hamada[Fig.1/item 10]), “the method further comprises:  sending permission usage information to the server”(authentication is performed and sent between wireless client terminal and AAA server Hamada[par.0043] see also Hamada[Fig.3]) , wherein the permission usage  information comprises the terminal identifier and consumed permission information or the user identifier and consumed permission information” (If authentication server 14 determines that the wireless terminal is authorized after performing authentication by using the authentication information from the wireless terminal, then in step S513, the Enterprise-mode authentication server 14 sends RADIUS Access Accept  (authentication acceptance) to the AP 10. In step S514, upon receipt of the RADIUS-Access Accept (0xNN+n) (authentication acceptance), the AP 10 sends EAP-Success (authentication success) to the wireless terminal. In step S515, the AP10 distributes EAP-key to the wireless terminal Hamada[par.0050]) ; “receiving unused i.e. receiving information not authorized requiring permission (client sends username and password Keeler[Fig.8/item 308]) ; “and acquiring the unused permission information sent by the server”(network provider sends to provider Keeler[Fig.3/item 310]), and when the unused permission information is that the permission corresponding to the terminal is already exhausted, disconnecting the terminal from the specific wireless access point( a user may get a stop record with a session length of Zero upon quickly disconnecting after authorization Keeler[Col.25/lines 40-42]).
Regarding claim 7  in view of claim 1, the references combined disclose “wherein acquiring authentication information of the specific wireless access point from the server”(authentication is acquired from the AAA server 168b Keeler[Fig.7]) , “wherein the authentication information is used to connect the terminal to the specific wireless access point (authentication information is connected to terminal via access point 10 Hamada[Fig.1]) corresponding to the authentication information comprises: sending an authentication information request of the specific wireless access point to the server”(AP server 10 contains filtering capabilities for specific authentication information Hamada[Fig.2] see also Hamada[par.0015]); “and receiving the authentication information that is corresponding to the specific wireless access point and sent by the server” (AP server 10 contains filtering capabilities for specific authentication information Hamada[Fig.2] see also Hamada[par.0015]), “wherein the method further comprises: sending the received  (authentication information is sent to terminal via access point 10 Hamada[Fig.1]), “to apply for authentication”(login terminal has succeeded remote authentication using authentication sever Hamada[Fig.15/item s1502]) ; “and receiving an authentication result sent by the specific wireless access point (authentication parameters are sent via security capability discovery Hamada[Fig.4]) , “wherein, when the authentication result is that the authentication is successful (authorize access Keeler[Fig.8/item 316]), “the terminal connects to a : network using the specific wireless access port”(connect to network Hamada[Fig.9/item 902]).
Regarding claim 8, Keeler discloses “a wireless local area network (WLAN) access method(wireless local area network [Fig.1], comprising: receiving a request that is for querying an available wireless access point and sent by terminal” (request is received from wireless AP 120 to NMD 126 and then to server [Figure 7]); “obtaining information about the available wireless access point according to the query request” (network server provider sends/query information to AP [Fig.6/item 310]), “and sending the obtained information about the available wireless access point to the  terminal” (network server provider sends information to client terminal [Fig.6/item 310]) and sending authentication information corresponding to a specific wireless access point to the terminal when an authentication information request of the specific wireless access point is received from the terminal”(access point 232 communicates with user terminal PCD once authentication is allowed 224 [Fig.4]).

However, Hamada in an analogous art discloses “wherein the authentication information is used to connect a terminal to the specific wireless access point”(determine that the login terminal has succeeded authentication Hamada[Fig.15/lines 1502] via a specific wireless access point Hamada[par.0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Keeler’s authorization and authentication method via a wireless access point with Hamada’s terminal utilizing an authentication process is an access point for authentication of a user. One of ordinary skill in the art would have been motivated to combine because Keeler teaches an authentication method utilizing a wireless access point and Hamada discloses a terminal requiring an access point authentication process, Keeler and Hamada provide additional security by way of a wireless access point connection and both are from the same field of endeavor.
Regarding claim 9 in view of claim 8, the references combined disclose “ wherein the request for querying the available wireless access point carries at least one of the following parameters: an area identifier, a charge rate identifier, a traffic identifier, and a duration identifier.” (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42).
Regarding claim 10 in view of claim 8, the references combined disclose “wherein, after sending the obtained wireless access point information to the terminal, the method further comprises: receiving a connection permission application request sent by the terminal” (determine access information for accessing determined network provider and privileged access rights Hamada[Fig.4/item 218]); determining, according to the received request, whether the terminal can be allocated a connection permission” (determine if access restriction is to be performed on terminal by AP Hamada[Fig15/item s1506]); “and sending a permission allocation result to the terminal when it is determined that the terminal can be allocated a connection permission.” (determine that the login terminal has been permitted Hamada[Fig.15/item s1505])
Regarding claim 11 in view of claim 10, the reference combined discloses “wherein a parameter carried in the connection permission application request comprises at least one of: a terminal identifier: a user identifier: a terminal identifier, a permission application type, and a permission value corresponding to the permission application type; and a user identifier, a permission application type, and a permission value corresponding to the permission application type.” (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42)
 Regarding claim 12 in view of claim 11, the reference combined discloses “wherein, after the terminal(wireless client terminal Hamada [Fig.1/item101]) is connected to the , specific wireless access point”(wireless access point Hamada[Fig.1/item 10]), the method further comprises: receiving permission usage information sent by the terminal” (authentication is performed and sent between wireless client terminal and AAA server Hamada[par.0043] see also Hamada[Fig.3]), wherein the permission usage  information comprises the terminal identifier and consumed permission information or the user identifier and consumed permission information” (If authentication server 14 determines that the wireless terminal is authorized after performing authentication by using the authentication information from the wireless terminal, then in step S513, the Enterprise-mode authentication server 14 sends RADIUS Access Accept  (authentication acceptance) to the AP 10. In step S514, upon receipt of the RADIUS-Access Accept (0xNN+n) (authentication acceptance), the AP 10 sends EAP-Success (authentication success) to the wireless terminal. In step S515, the AP10 distributes EAP-key to the wireless terminal Hamada[par.0050]): performing processing according to a permission allocated to the terminal and the permission usage information to obtain unused permission information of the terminal” i.e. receiving information not authorized requiring permission (client sends username and password Keeler[Fig.8/item 308]): “and sending the unused permission information to the terminal” (network provider sends to provider Keeler[Fig.3/item 310]), wherein the unused permission information is used by the terminal to determine whether to keep connected to the specific wireless access point.” ( a user may get a stop record with a session length of Zero upon quickly disconnecting after authorization Keeler[Col.25/lines 40-42]). 
Regarding claim 13 in view of claim 8, the references combined disclose “wherein, before sending the authentication information corresponding to the specific wireless access point to the terminal, the method further comprises acquiring wireless connection authentication information from at least one WLAN service provider. (authentication connection is acquired via WLAN service provide the AP 10 uses an IEEE 802.11-series wireless LAN and Bluetooth protocol as a wireless communication medium Hamada[par.0037]).
Regarding claim 14 in view of claim 13, the references combined disclose “wherein acquiring wireless connection authentication information from at least one WLAN service provider comprises: sending, to the at least one WLAN service provider”(determine network provider Keeler[Fig.4/item 216]), a request for applying for connection authentication information” (determine access information for accessing determined network provider and privileged access rights Keeler[Fig.4/item 232]) ; “receiving authentication information provided by the WLAN service provider; and storing the received authentication information” (access allowed to receive authentication information Keeler[Fig.4/item 224]).
Regarding claim 15 in view of claim 14, the references combined disclose “wherein the request for applying to the WLAN service provider for connection  (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42).
 Regarding claim 16, Keeler discloses “a terminal, comprising: a computer processor configured to: send a request for querying an available wireless access point to a server” (request is sent from wireless AP 120 to NMD 126 and then to server [Figure 7]), “to query : information about the available wireless access point” (network server provider sends information to AP [Fig.8/item 310]; “receive wireless access point information returned by the server” (access point receives information from server to communicate with PCD [Fig.4/item 232]) ;  “determine a specific wireless access point from the wireless access point information” (each access point 120 may comprise information used to identify or select a network provider for a particular user[Col.5/lines 63-65]); “and acquire authentication information of the specific wireless access point from the server” (network provider sever sends authentication information [Fig.8/item 310] via AP).

However, Hamada in an analogous art discloses “wherein the authentication information is used to connect a terminal to the specific wireless access point corresponding to the authentication information” (determine that the login terminal has succeeded authentication Hamada [Fig.15/lines 1502] via a specific wireless access point Hamada [par.0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Keeler’s authorization and authentication method via a wireless access point with Hamada’s terminal utilizing an authentication process is an access point for authentication of a user. One of ordinary skill in the art would have been motivated to combine because Keeler teaches an authentication method utilizing a wireless access point and Hamada discloses a terminal requiring an access point authentication process, Keeler and Hamada provide additional security by way of a wireless access point connection and both are from the same field of endeavor.
Regarding claim 17 in view of claim 16, the references combined disclose “wherein the computer processor is configured to determine the specific wireless access point from the wireless access point information according to a preset mile, wherein the preset rule is one or more of the following: a signal strength, a charge rate, and available traffic.” (Each PCD may store identification information which may uniquely indicate at least one network provider of a plurality of possible network providers. The identification information thus may designate the network provider (or providers) to which the user of the PCD is a subscriber Keeler [Col.2.line 38-42).
Regarding claim 18 in view of claim 16, the references combined disclose “wherein the computer processor is further configured to send a connection permission application request to the server before the specific wireless access point is determined from the received wireless access point information”(access is allowed prior to determination of access point Keeler[fig.4/item 224]), “wherein the connection permission application request is used to request the server to determine whether the terminal has a connection permission”(access point determines if network provider is granted permission Keeler[Fig.4/item 232]), “wherein, in a case of having the connection permission, the computer processor is further configured to receive a permission allocation result sent by the server” (determine that the login terminal has been permitted Hamada[Fig.15/item s1505]), and wherein the computer processor determines the specific wireless access paint from the wireless access point information received by the receiving unit includes determining the specific wireless access point from the wireless access point information according to the permission allocation result”|(determine if access restriction is to be performed on terminal by AP Hamada[Fig15/item s1506]).
Regarding claim 19 in view of claim 18, the references combined disclose “wherein the computer processor is further configured to send permission usage information to the server after the terminal is connected to : the specific wireless access  (network provider sever sends authentication information [Fig.8/item 310] via specific AP)., “wherein the permission usage information comprises  terminal identifier and consumed permission information or a user identifier and consumed permission information” (each access point 120 may comprise information used to identify or select a network provider for a particular user Keeler[Col.5/lines 63-65], “wherein the computer processor is further configured to receive unused permission information sent by the server” i.e. receiving information not authorized requiring permission (client sends username and password exchanging unused information with server Keeler[Fig.8/item 308]), “wherein the unused permission information is obtained by the server by performing processing according to a permission allocated to the terminal and the permission usage information” (client sends username and password exchanging unused information with server Keeler[Fig.8/item 308]), “and where the computer processor is further configured to acquire the unused permission information sent by the server” (network provider sends to provider Keeler[Fig.3/item 310], “and when the unused permission information is that the permission corresponding to the terminal is already exhausted,  disconnect the terminal from the specific wireless access point” ( a user may get a stop record with a session length of Zero upon quickly disconnecting after authorization Keeler[Col.25/lines 40-42]).
Regarding claim 20 in view of claim 16, the references combined disclose “wherein the commuter processor is configured for: send, to the server, an authentication information request corresponding to the specific wireless connection point” (request is sent from wireless AP 120 to NMD 126 and then to server Keeler[Figure 7]); “receive the authentication information that is of the specific wireless access point and sent by the server” (access point receives information from server to communicate with PCD Keeler[Fig.4/item 232]); “send the received authentication information to the specific wireless access point” ”(network server provider sends information to AP [Fig.8/item 310]), “to apply for authentication; and receive an authentication result of the authentication information from the specific wireless access point” (network provider sever sends authentication information [Fig.8/item 310] via AP), “wherein the terminal connects to a network using the specific wireless access point when the authentication result is that the authentication is successful.” (client terminal connects and access is authorized Keeler [Fig.8/item 316]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                                                                                                                                                                                                        /William J. Goodchild/Primary Examiner, Art Unit 2433